Zhong Chai Machinery Distribution and
Operation Management Agreement
 
Party A:
USUNCO AUTOMOTIVE LIMITED

  10510 Hillsboro Road, Santa Ana, CA 92705 USA

 
Party B:
Xinchai Holding Group Co., Ltd.

 
This joint venture agreement expires on July 2nd, 2021.
 
1.
Both parties agree to set up joint venture Zhejiang Zhong Chai Machinery Co.
Ltd. The daily operation will be managed by Party B.

 
2.
Party A agrees joint venture and Party B jointly manage the allocation of the
working capital.

 
3.
Party B will manage the duty function, compensation and job assignment of the
work force in the joint venture.

 
4.
Both parties agree that the joint venture will be responsible for the marketing
and sales of all the diesel engines and related products manufactured by Xinchai
Diesel Engine Co. Ltd. The joint venture is permitted to use Xinchai’s brand and
trademark.

 
5.
Party B ensures the joint venture’s year end dividend shall be no lower than the
current interest rate issued by China Central Bank on Party A net asset
contribution.

 
6.
The joint venture will have the board meeting at least once a year.

 
7.
In the event of any important business events or any issues related to joint
venture’s asset and equity such as debt offering, loan application, collateral,
investment, restructure etc, board of directors will decide in accordance with
the joint venture bylaw.

 
8.
Party A agrees not to request for dividend for just itself during the term of
this agreement.

 
9.
Both parties agree not to reduce registered capital within the 15-year term of
this agreement.

 
10.
Party B agrees that, during the 15-year term of this agreement, the joint
venture’s operation and management will obey all the laws and regulations of
China and local government.

 
11.
During the 15-year term of this agreement, the joint venture shall timely
provides each party with monthly, quarterly and annual financial reports.

 
12.
During the 15-year term of this agreement, Party A shall have the right to
appoint its own CPA firm to review and audit joint venture’s annual financials.
The joint venture should cooperate with auditor during the review and audit.
Party A will be responsible for the audit fee.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Upon the expiration of the agreement, both parties will appoint a mutually
acceptable and reputable Chinese auditor compliant with GAAP to review the
financials. In the event that taxation, accounting and business related
liabilities go beyond this agreement, Party B will be responsible for all the
cost.

 
14.
The termination of this agreement shall be mutually agreed by a written
approval.

 
15.
In the event that party’s capital structure and investors occurs major changes,
this agreement will be terminated.

 
16.
This agreement becomes effective with both parties’ signatures.

 
17.
Any unfinished issues will be solved through negotiation and discussion.
Appendix to this agreement will be provided.

 

 Party A    Party B              <Signed>    <signed>  Chairman      20061027  
 20061027

    
 
 

--------------------------------------------------------------------------------

 